Title: To Thomas Jefferson from John Walker, 31 December 1806
From: Walker, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            District and Port of Wilmington No. CarolinaDecember 1806—
                        
                        We the subscribers resident Citizens in the District and town of Wilmington being informed that Sedgwick
                            Springs wishes to become a Keeper of the Light House on Bald Head (provided it should be thought the widow of the late
                            Henry Long, inadequate to the safe keeping thereof) beg leave Hereby to Recommend the said Sedgwick Springs as a fit and
                            proper Person to take charge and keep up the said Light—He being an old Inhabitant of the town of Wilmington a Sober
                            Industrious Citizen having been employed for these eight Years last past and now is an Inspector of the Revenue in which
                            Office he has ever behaved himself as a dilligent and Carefull Officer and to our knowledge conducted himself as a truly
                            honest man in all his dealings—With great Rispect We are Sir Your most Obedient Sirvants
                        
                            Jno: Walker
                            
                            
                                and 11 other signatures
                            
                        
                    